Exhibit 10.36

 

 

No. xd 201409047389

 

 

  

Current Fund Loan Contract

 

 
 

--------------------------------------------------------------------------------

 

 

Lender: Bank of Handan, Wu’an Branch            

Person in charge: Wang Qingbo           Contact:           /         

Domicile (address): 3 Fuzhong Garden, Fuqiang Street, Wu’an City   PC:   /    

Tel:          /      Fax:          /       E-mail:       /      

 

Borrower: Northern Altairnano Co., Ltd.            

Legal representative: Wei Guohua             Contact:          /       

Domicile (address): North of Dongzhuchang Village, Wu’an Town, Wu’an City      
   PC:      /    

Tel:        /      Fax:        /        E-mail:       /      

 

The Contract is entered into by and between the Lender and the Borrower through
negotiation, in the principle of equality, on the matters relating to the
Lender’s granting of a loan to the Borrower, with terms and conditions as
follows:

 

Article 1 Loan purpose

The loan under the Contract is used for the purpose stipulated below. Without
written consent from the Lender, the Borrower shall not misappropriate the loan
for other purposes, and the Lender shall have the right to make surveillance
over the use of the loan.

Loan purpose: for purchasing goods.                               

 

Article 2 Loan amount and term

2.1 Loan currency under the Contract shall be Renminbi; amount shall be (in
figure) 70,000,000 yuan, (in words) Seventy Million Yuan Only (In the event of
conflict between the figure and the words, the words shall prevail).

2.2 Loan term under the Contract shall be twenty four months, calculating from
the date of actual withdrawal (from the date of first withdrawal in the case of
withdrawal by installments). The date of actual withdrawal shall be subject to
that stated on the certificates of indebtedness.

 

Article 3 Interest rate, interest and fees

3.1 Renminbi loan interest rate shall be defined pursuant to the following item
(1): 

(1) Fixed interest rate: Monthly interest rate shall be 8.2‰, which shall remain
unchanged during the validity period of the Contract.

 

 
1

--------------------------------------------------------------------------------

 

 

(2) Floating interest rate: Loan interest shall be fixed at benchmark interest
rate plus floating rate. Benchmark interest rate shall be the benchmark loan
interest rate quoted by the People’s Bank of China on __________ (the date of
withdrawal / the date of effectiveness hereof) in correspondence with the loan
term stipulated in Article 2.2. Floating rate shall be____ (up / down) ____%,
which shall remain unchanged during the validity period of the Contract. After
the Borrower begins to withdraw the loan, benchmark interest rate shall be
adjusted stage by stage and interest shall be calculated on multi-stage basis.
Each stage shall include _______ (1 / 3 / 6 / 12) months. The date to determine
the interest rate of the second stage shall be the day corresponding to the
withdrawal date after expiration of a stage. Where there is not a day
corresponding to the date of withdrawal in the month of adjustment, the last day
of the month shall be taken as the corresponding day. This rule shall be
applicable to the other stages. Where the Borrower withdraws the loan by several
times, the interest rate of the current stage determined on the date of
determining the interest rate of the current stage shall be performed and
adjustment shall be made simultaneously in the next stage, no matter how many
times the loan is withdrawn in the stage.

(3) Others:                     /                    

3.2 For the loan under the Contract, interest shall be calculated daily as from
the date of actual withdrawal and shall be settled monthly (monthly / quarterly
/ every half a year). Once the loan is due, interest shall be paid together with
the principal. Daily interest rate = annual interest rate / 360.

3.3 In the event that the loan is overdue, penalty interest shall be charged at
a rate of an extra 50% of the original interest rate defined herein. In the
event that the loan is misappropriated, penalty interest shall be charged at a
rate of an extra 100% of the original interest rate defined herein.

3.4 Where floating interest rate is adopted for the loan under the Contract, the
interest rate adjustment rules stipulated herein shall be still performed after
the loan is overdue.

3.5 Where the interest of the loan is settled monthly, the date of interest
settlement shall be the 20th day of each month; where the interest of the loan
is settled quarterly, the date of interest settlement shall be the 20th day of
last month in each quarter; where the interest of the loan is settled every half
a year, the date of interest settlement shall be June 20 and Dec 20 in each
year.

3.6 The first interest stage shall be from the date of actual withdrawal by the
Borrower to the first date of interest settlement; the last interest stage shall
be from the next day after expiration of the previous interest period to the
final repayment date; the remaining interest stages shall be from the next day
after expiration of the previous interest period to the next interest settlement
date.

 

 
2

--------------------------------------------------------------------------------

 

 

3.7 In the event that the People’s Bank of China adjusts the methods of
determining loan interest rate, relevant regulations of the People’s Bank of
China shall be observed, and the Lender will not notify the Borrower separately.

 

Article 4 Loan granting and payment

4.1 The Borrower shall, as per its actual demands, withdraw the loan, in which
the first sum shall be withdrawn prior to September 20, 2014 and the last sum
shall be withdrawn prior to September 30, 2014, otherwise the Lender shall have
the right to revoke all or part of the loan. (This article shall be inapplicable
to revolving loans.)

4.2 The date of actual withdrawal and the date of repayment shall be subject to
those stated on the certificates of indebtedness between the Lender and the
Borrower. Certificates of indebtedness and loan payment vouchers shall
constitute an integral part of the Contract. In the event of any conflict
between the items stated on such certificates of indebtedness and vouchers and
the Contract, except the dates, the Contract shall prevail.

4.3 The following premises shall be satisfied for the Borrower’s withdrawal of
the loan, otherwise the Lender shall have no duty to grant any loan to the
Borrower, unless the Lender agrees to release the loan in advance:

(1) Except for credit loans, the Borrower has provided corresponding collaterals
as per the Lender’s requirements and has completed relevant guarantee
formalities.

(2) There is no default situation under the Contract or under other contracts
signed by and between the Lender and the Borrower.

(3) The materials provided to prove loan purposes shall be consistent with the
purpose stipulated.

4.4 The written documents provided by the Borrower to the Lender at the time of
withdrawal shall be original; if originals are unavailable, duplicates thereof,
on which the Borrower’s official seal is affixed, may be provided after consent
is obtained from the Lender.

4.5 The Borrower shall submit a withdrawal application to the Lender at least 5
banking days before the Borrower’s withdrawal. Once submitted, the withdrawal
application shall not be revoked without written consent from the Lender.

4.6 After the Borrower has satisfied the premises for withdrawal or the Lender
has agreed to release the loan in advance, it is deemed that the Lender has
released the loan to the Borrower pursuant to the Contract once the Lender has
transferred the loan to the designated account of the Borrower.

 

 
3

--------------------------------------------------------------------------------

 

 

4.7 According to relevant regulatory regulations and the Lender’s administration
requirements, the loans beyond a certain amount or meeting other conditions
shall be paid by the Lender, as per the Borrower’s withdrawal application and
payment entrustment, to the payees satisfying the purpose stipulated in the
Contract in the mode of the Lender’s payment under entrustment. The Borrower
shall sign a payment entrustment agreement separately with the Lender, which
constitutes an appendix hereof, and shall open or designate a special account
with the Lender for the purpose of payment entrustment matters.

 

Article 5 Repayment

5.1 Main sources of the money for the Borrower’s repayment of the principal and
interest of the loan under the Contract shall include but be not limited to the
followings:

(1) The Borrower’s sales income and other legal incomes.            

(2) All of the Borrower’s own legal properties.                                

5.2 The Borrower shall repay the loan under the Contract as per the following
mode (2):

(1) Repay the loan in one lump sum when it becomes due.

(2) Repay the loan by installments as per the following repayment schedule
(additional pages may be added if the blank is not enough):

 

Scheduled repayment time

Planned repayment amount (RMB yuan)

March 4, 2015

5,000,000

September 4, 2015

5,000,000

March 4, 2016

5,000,000

September 4, 2016

55,000,000

           

5.3 In the event of any of the following situations, the Borrower shall repay
the loan under the Contract immediately after corresponding funds are available,
and shall pay no compensation for the early repayment caused thereby:

                                                       /                                          

                                                       /                                          

5.4 Unless in the situations stipulated in Article 5.3, in the event of early
repayment, the Borrower shall pay compensation to the Lender in the proportion
of _____% of the amount repaid early.

 

 
4

--------------------------------------------------------------------------------

 

 

5.5 The Borrower shall repay the principal, interest and other dues of the loan
in full amount on schedule pursuant to the Contract. The Borrower shall deposit
the principal and interest payable and other dues of the current period, in full
amount, into the repayment account opened with the Lender one banking day prior
to the date of repayment and each date of interest settlement, and the Lender
shall have the right to receive initiatively the same on the date of repayment
and the date of interest settlement, or to request the Borrower to make
cooperation in going through relevant transfer formalities. If the amount in the
repayment account is insufficient to pay off all dues of the Borrower, the
Lender shall have the right to decide on the liquidation sequence.

5.6 Where the Borrower applies for repaying all or part of the loan ahead of
schedule, it shall make a written application to the Lender 10 banking days in
advance, and shall, after consent is obtained from the Lender, pay compensation
to the Lender as per the standards prescribed in the Contract.

5.7 In the event that early repayment is approved by the Lender, the Borrower
shall, on the date of early repayment, pay off the loan’s principal and interest
payable and other dues as of the date of early repayment simultaneously pursuant
to the Contract.

5.8 The Lender shall have the right to recover the loan ahead of schedule
depending on the Borrower’s capital returning situations.

5.9 Where actual loan term is shortened because the Borrower makes early
repayment or the Lender recovers the loan ahead of schedule pursuant to the
Contract, corresponding interest rate will not be adjusted and the original rate
shall be still performed.

 

Article 6 Special provisions on revolving loans (Optional provisions. This
article is □ applicable □ inapplicable.)

6.1 The loan under the Contract shall be revolving. The loan amount and loan
term mentioned in the preceding Article 2 shall be revolving loan quota and the
occupancy term of revolving loan quota, which shall be calculated from the date
of effectiveness of the Contract.

6.2 Besides the interest, the Borrower shall pay commitment fees to the Lender
as well. Commitment fees shall be paid in the following mode _____:

(1)   / % of revolving loan quota, which shall be paid to the Lender in one lump
sum on the date of effectiveness of the Contract.

(2) After effectiveness of the Contract, the fees shall be paid to the Lender by
installments on the 20th day of each ______ (month / quarter / half a year), as
per the margin between the revolving loan quota and the amount having been
withdrawn by the Borrower ( the daily average balance within the calculating
period ) and an annual rate of _____%, until the date of expiration of the
occupancy term of revolving loan quota.

 

 
5

--------------------------------------------------------------------------------

 

 

(3)
_______________________________________________________________________________________________________________________

6.3 In the event of the revolving loan under the Contract, during the occupancy
term of revolving loan quota, the sum of the Borrower’s loan balance at any time
shall not exceed the revolving loan quota; and the loan term for the Borrower’s
each withdrawal shall be from the date of actual withdrawal to the stipulated
repayment date, and shall be subject to the statements on the certificates of
indebtedness, and the repayment date of any withdrawal shall not go beyond the
occupancy term of revolving loan quota.

6.4 In the event of the revolving loan under the Contract, if the Borrower makes
no withdrawal within 3 consecutive months from the date of execution hereof, the
Lender shall have the right to revoke the revolving loan quota.

 

Article 7 Guarantee

7.1 Except for credit loans, the Borrower shall provide the legal and valid
guarantee recognized by the Lender for its performance of obligations under the
Contract. Guarantee contracts shall be signed separately.

7.2 The loan under the Contract shall be a guaranteed (credit / guaranteed)
loan.

7.3 Where the loan under the Contract is a guaranteed loan, the guarantee mode
shall be land mortgage.

Where relevant guarantee is maximal amount guarantee, information on
corresponding maximal amount guarantee contract is stated below:

Name of maximal amount guarantee contract:       /        (No.: /   )

Surety (pledgor, mortgagor):           /                               

7.4 In the event that the collaterals under the Contract are damaged,
deteriorated, sealed up or detained or are involved in property right disputes,
or the mortgagor disposes of the collaterals without permission, or adverse
changes in the financial position of the surety or other changes disadvantageous
to the Lender’s creditor’s rights arise, the Borrower shall inform the Lender
promptly and provide other collaterals recognized by the Lender.

 

 
6

--------------------------------------------------------------------------------

 

 

7.5 Where accounts receivable are provided as pledge guarantee for the loan
under the Contract, the Lender shall have the right to announce early maturity
of the loan and to request the Borrower to repay all or part of principal and
interest of the loan immediately or supplement full-amount legal and valid
guarantee recognized by the Lender in the event of any of the following
situations:

(1) The bad debt ratio of accounts receivable, from a payer, of the pledgor of
accounts receivable has risen for consecutive two months.

(2) Accounts receivable from a payer, which are due but unrecovered, of the
pledgor of accounts receivable occupy more than ____% of the balance of accounts
receivable from the payer.

(3) Trade disputes (including but not limited to disputes on quality, techniques
and service) or debt disputes arise between the pledgor of accounts receivable
and the payer or any third party, and, as a result, the accounts receivable
probably cannot be paid on schedule when due.

 

Article 8 Financial provisions (Optional provisions. This article is □
applicable □ inapplicable.)

During the validity period of the Contract, the Borrower shall observe the
following stipulations on financial indices:

                            /                                 

                                                              

 

Article 9 Account management

9.1 The Borrower shall designate a special capital returning account opened with
the Lender for receiving corresponding sales income or funds planned for
repayment. Where corresponding sales income is settled in a non-cash mode, the
Borrower shall ensure that the money will be transferred into the capital
returning account promptly upon receipt.

9.2 The Lender shall have the right to supervise the capital returning account,
including but not limited to understanding and supervising the capital incomings
and outgoings, and the Borrower shall make cooperation. If requested by the
Lender, the Borrower shall sign a special account surveillance agreement with
the Lender.

 

Article 10 Representations and warranties

The Borrower makes the following representations and warranties against the
Lender and keeps them always valid within the validity period of the Contract:

10.1 Have the subject qualification of a borrower, and have the qualification
and capability for signing and performing the Contract.

 

 
7

--------------------------------------------------------------------------------

 

 

2. On the date of submitting the application and the date of withdrawal, all of
our statements, representations and warranties made in the Loan Contract remain
authentic, accurate, intact and effective.

3. As of the date of submitting the application, no significant adverse change
has occurred in our production and operation and financial and credit
situations.

4. On the date of submitting the application, no default event or anticipated
default event occurs under any loan contracts or in connection with any loan
contracts. We further confirm that no default event will occur or exist on the
date of withdrawal.

5. The applicant is irrevocable once submitted.

 

 

 

Borrower (seal): (Seal of Northern Altairnano Co., Ltd.)

 

Legal representative / authorized representative: (signature)

 

 

 

Date: September 4, 2014

 

 

8